Citation Nr: 1454439	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-09 529	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 70 percent for mood disorder (previously rated as adjustment disorder with depression and insomnia).

2. Entitlement to an initial compensable disability evaluation for allergic rhinitis.

3. Entitlement to an initial compensable disability evaluation for right foot plantar fasciitis.

4. Entitlement to an initial compensable disability evaluation for left foot plantar fasciitis.

5.  Entitlement to an initial disability evaluation in excess of 20 percent for spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In March 2014 and October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


